Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered June 28, 2006, which granted defendant Irwin Siegel’s motion to dismiss the complaint as against him pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
Accepting the factual allegations raised in the complaint and *228in plaintiffs affidavit in opposition to the motion as true (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the court properly determined that no breach of contract claim was stated against Siegel. The pleadings failed to allege the existence of a contract between plaintiff and Siegel, who was acting on behalf of the fully disclosed corporate defendant. Concur—Andrias, J.P., Saxe, Nardelli, Williams and Catterson, JJ.